DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Wilson (US200236115).
With respect to claim 1 Wilson discloses An acoustic panel comprising:
A face sheet (36) with a plurality of openings (31);
A back sheet (34) opposite to the face sheet; and 
An intermediate layer (35) comprising a plurality of cells (37) defining a cavity and a plurality of walls extending between the face sheet and the back sheet and surrounding the cavity, at least one of the plurality of walls comprising at least one slot (40) for the drainage of liquid form the cavity,
With respect to claim 2 Wilson further discloses wherein each cavity is in fluid communication with at least one slot for drainage of liquid from the cavity (see figures 2 and 3).
With respect to claim 3 Wilson further discloses (see figure 2) wherein at least one slot in at least one of the plurality of walls comprises a plurality of slots for drainage of liquid from the cavity.
With respect to claim 4 Wilson further discloses (see again figure 2) wherein the plurality of slots for drainage of liquid from the cavity comprises a plurality of slot sets and each of the slot sets in each of the plurality of slot sets in fluid communication with each other and aligned with a direction of drainage.

With respect to claim 6 Wilson further discloses wherein at least one of the plurality of cells comprises two slots for drainage of liquid from the cavity in a wall of the plurality of walls (see again figure 2).
With respect to claim 7 Wilson further discloses wherein at least one of the plurality of cells comprises two or more slots for drainage of liquid from the cavity in a wall of the plurality of walls (see figure 2).
With respect to claim 8 Wilson further discloses wherein at least one of the plurality of cells comprises a polygonal cross-section (hexagon, see figure 2).
With respect to claim 9  Wilson further discloses (paragraphs 75-110) a method for making an acoustic pane, the acoustic panel comprising a face sheet (36) comprising a plurality of openings (31) a back sheet (34) opposite to the face sheet and an intermediate layer (35) comprising a plurality of cells (37), each of the plurality of cells defining a cavity and a plurality of walls;
The method comprising: (see again specification paragraphs 75-110):
Joining the intermediate layer between the face sheet and the back sheet, 
Defining at least one slot (40) in at least one of the plurality of the walls for drainage of liquid from the cavity;
Surrounding the face sheet and the back sheet over the cavity so  each of the at least one slot can drain liquid form the cavity.
With respect to claim 10 Wilson further discloses wherein each cavity is in fluid communication with at least one of the at least one slot (see figure 2) in at least one of the plurality of walls for drainage of liquid from the cavity.

With respect to claim 17  Wilson discloses an acoustic panel comprising:
A face sheet (36) comprising a plurality of openings (31);
A back sheet (34) opposite to the face sheet; and 
An intermediate layer (35) comprising a plurality of cells (37), each of the plurality of cells defining a cavity and a plurality of walls extending between the face sheet and the back sheet and surrounding the cavity, at least one of the plurality of walls comprising at least one slot (40) for drainage of liquid from the cavity, wherein at east one slot in at least one of the plurality of walls comprises a plurality of slots for drainage of liquid from the cavity; and 
Wherein the plurality of slots for drainage of liquid from the cavity comprises a plurality of sot sets and each of the slots in each of the plurality of slot sets in fluid communication with each other and aligned with a direction of drainage (see figure 2); and thus the slots for drainage of liquid form the cavity in each of the plurality of slots are aligned with the direction of drainage.
With respect to claim 18 Wilson further discloses wherein at least one of the plurality of cells comprises two slots for drainage of liquid from the cavity in a wall of the plurality of walls (see the lined up openings as shown in firgue2).
With respect to claim 19 Wilson further discloses wherein at least one of the plurality of cells comprises two or more slots for drainage of liquid from the cavity in a wall of the plurality of walls (see figure 2).
With respect to claim 290 Wilson further discloses wherein at least one of the plurality of cells comprises a polygonal cross-section (hexagon is shown).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leyko (US20170089238) discloses a heat exchange panel; Arnold (US5315820) discloses a composite structural panel;  FP2993609) disclosed a device for oil and condensate discharge; Abram (US8439156) discloses a muffler with controlled pressure release; and Emmet (US20070080020) discloses a muffler with condensate release. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FORREST M PHILLIPS/Examiner, Art Unit 2837